Citation Nr: 1439574	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-27 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to accrued benefits based on a deceased spouse's claim for accrued benefits, to include the threshold matter of whether the appellant is a proper claimant for purposes of establishing eligibility for accrued benefits.



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran served on active duty from October 1942 to September 1943.  He died in January 1997.  The appellant is the Veteran's and his surviving spouse's daughter.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  At the time of his death in January 1997 the Veteran was receiving VA compensation (for bilateral pes planus with hallux valgus); he did not have a claim pending before VA when he died.  
 
2.  In April 1997 the Veteran's surviving spouse filed a claim for death pension and accrued benefits; the RO denied her claim for death pension in May 1997 and her claim for accrued benefits in April 1998; she did not appeal either denial. 

3.  The Veteran's surviving spouse filed another claim for death pension and accrued benefits in February 2002; the RO denied that claim in May 2002; she did not appeal that denial.

4.  The Veteran's surviving spouse died in March 2010; following her mother's death, the appellant submitted a claim for any accrued benefits owed to her mother based on substitution.





CONCLUSION OF LAW

The appellant has no legal entitlement to VA accrued benefits.  38 U.S.C.A. §§ 101, 5121 (West 2002); 38 C.F.R. §§ 3.57, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.159, and 3.326(a).  The United States Court of Appeals for Veterans Claims (the Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

In addition, the VA General Counsel has held that VA is not required under 38 U.S.C.A. § 5103(a) to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-04 (2004).  Because the outcome of the present claim is determined according to the laws and regulations governing who may receive accrued benefits, the notice provisions of VCAA do not apply.  That is, there is no contention or reasonable indication that further factual development would be of assistance.  Accordingly, there is no prejudice toward the appellant in proceeding with the adjudication of the claim and no further need to discuss VCAA duties. 
Merits of the Claim

The Veteran died in January 1997.  His surviving spouse submitted a claim (on VA Form 21-534) for death pension benefits and accrued benefits in April 1997 (she specifically indicated that her claim was not one for Dependency and Indemnity Compensation (DIC), that is, service connection for the cause of the Veteran's death).  The RO denied those claims in decisions in May 1997 and in April 1998, respectively.  After receiving notice of the decisions and her appellate rights, she did not appeal those decisions.  (Notably, the RO granted burial and plot/interment allowances in June 1997.)  In February 2002, she again filed a claim (on VA Form 21-534) for death pension benefits and accrued benefits (and again denied the claim was for DIC).  The RO denied the claim for death pension in May 2002, and after notifying the surviving spouse of the decision and her appellate rights, she did not appeal the decision.  (Notably, in May 2002 the RO granted payment of transportation expenses in connection with the Veteran's funeral.)  

In September 2009, the surviving spouse of the Veteran wrote the RO, requesting "correspondence on this clame [sic] that was closed out in May 2002."  She stated that she never received a letter explaining why the claim was "closed" and that the last letter she received was in April 2002.  (A review of the file indicates that the May 2002 RO letter, denying her death pension claim, was sent to her mailing address of record and was not returned as undeliverable.)  She filed yet another claim (on VA Form 21-534) for death pension benefits and accrued benefits (but not DIC) in March 2010.  However, as confirmed by a death certificate on record, the Veteran's surviving spouse died later in March 2010.  

In September 2010, the appellant, who is shown by a birth certificate to be the daughter of the Veteran and his surviving spouse, filed a claim (on VA Form 21-601) for any accrued benefits owed to her mother to be provided to her and her two brothers (she furnished birth certificates for them as well).  The RO denied her claim for accrued benefits in December 2010, notifying her that there was nothing owing to her mother at the time of her death.  The RO acknowledged that it had received her mother's claim for death pension benefits in the same month of her death, but that even if she had been found entitled to such benefits she would not have been paid because the benefits are terminated in the first month of death.  

The appellant in December 2010 disagreed with the RO's December 2010 determination in regard to the denial of pension benefits, stating that she was not filing to receive the benefits for the month of her mother's death but for the pension that should have been paid to her mother (and thus had accrued) after her mother had submitted an application in the wake of the Veteran's death.  After the RO explained to the appellant in a statement of the case (SOC) in October 2011 how there were no accrued benefits that were due and unpaid to the appellant's mother at her death, and how she was not an eligible claimant in the matter, the appellant filed a substantive appeal statement in October 2011 in which she alleged that there were "unclear and mistakable errors" in the RO's SOC in paragraphs "2, 3, 4, 5."  It appears that the appellant is arguing that but for error on the part of the RO, her mother should have received retroactive death pension benefits from the time she initially applied for such benefits after the Veteran died.  However, the appellant has not articulated precisely how the RO failed to properly apply the pertinent law and regulations in determining the surviving spouse's entitlement to death pension benefits or accrued benefits.    

VA law provides that, upon the death of a veteran, a surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of the veteran's death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  By statute, the claimant takes the veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. § 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Importantly, only the evidence that is in a veteran's record at the time of the veteran's death is considered when a claim for accrued benefits is reviewed.  Evidence in the record at the date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  See 38 C.F.R. § 3.1000(d)(4).

In general, accrued benefits are only payable to a "surviving spouse" or "child."  The provisions of 38 C.F.R. 3.1000(a) state, in pertinent part, that periodic monetary benefits authorized under laws administered by the VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as follows:

 (1) Upon the death of a veteran to the living person first listed as follows:
 	(i) His or her spouse;
 	(ii) His or her children (in equal shares);
(iii) His or her dependent parents (in equal shares) or the surviving parent;

 (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children;

 (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation;

 (4) Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents;

 (5) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial. 

38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

Therefore, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4)(A) (West 2002), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18); Marlow v. West, 12 Vet. App. 548, 551 (1991) (noting that section 5121(a) "limits qualifying survivors to the deceased veteran's spouse, child.... or dependent parents").  Furthermore, 38 U.S.C.A. § 5121(a)(5) (West 2002) provides:  "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial." 

The statute regarding accrued benefits claims was amended by the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, on October 10, 2008.  Section 212 created a new statute, 38 U.S.C.A. § 5121A, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by the Secretary was pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121(a) of this title may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  This current statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of this statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008); see also Veterans Benefits Administration Fast Letter, Overview of Changes Made by Public Law 110-389, The Veterans' Benefits Improvement Act (Mar. 3, 2009).  Thus, the change applies to the instant case.  A person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...."  Id.

Having considered the applicable laws and regulations in the present case, the Board finds that the appellant has no legal basis for entitlement to accrued benefits on two grounds:  1) her mother would not have been entitled to accrued benefits; and 2) she is not an eligible payee even if her mother was entitled to accrued benefits.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

The United States Court of Appeals for the Federal Circuit has concluded that, for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim for such benefits pending at the time of his/her death or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Here, the record shows that the Veteran did not have any claim before VA pending when he died in 1997.  

Further, claims do not survive death unless the appellant can show that she is a proper claimant (i.e., "child") for accrued benefits purposes.  The appellant, however, is not an eligible payee under 38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000(a).  A "child" is "defined in 38 U.S.C.A. § 101(4) and 38 C.F.R. § 3.57 and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18 years but not over 23 years of age, who was pursuing a course of instruction within the meaning of § 3.57 at the time of payee's death...."  There is no evidence to suggest that appellant falls into this category, nor has the appellant claimed to meet the criteria of "child" for VA purposes.  For example, the appellant's birth certificate and state driver's license, which are of record, in themselves do not show she meets such criteria.   

As for the death pension benefits which, the appellant alleges, were due and owing to her mother as the Veteran's surviving spouse, the RO twice (in April 1997 and in February 2002) received claims for death pension from the surviving spouse and denied each claim.  As neither decision was appealed, they became final by operation of law based on the evidence on file at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The claim for death pension benefits that was filed just weeks before the surviving spouse's death, would not have yielded any payments, even if granted.  Regulations provide that an award of pension is effective the date of receipt of the claim (see 38 C.F.R. § 3.400), and that pension for a dependent is discontinued the last day of the month before the death of the payee (see 38 C.F.R. § 3.500(g)).  

The appellant's arguments rest on a contention that the RO's decision to deny accrued and death pension benefits constitutes clear and unmistakable error.  Yet, she has not leveled her charge with any particularity, and the Board fails to discern how the RO committed any kind of error in applying the pertinent law to the facts of the case at hand.  

The Board is bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c).  The law passed by Congress specifically prohibits the payment of accrued benefits as set forth above.  Furthermore, the Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal seeking accrued benefits, to include whether the appellant is a proper claimant for establishing eligibility to accrued benefits, is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


